Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 1 of 55 PageID #: 613




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             4:20-CR-40109-KES

                     Plaintiff,

         vs.                                   REPORT AND RECOMMENDATION

ALEX OLIN JOHNSON,

                     Defendant.


                                   INTRODUCTION

         Defendant Alex Olin Johnson is before the court on an indictment

charging him with conspiracy to distribute a controlled substance in violation

of 21 U.S.C. §§ 841(a)(1) and 846. See Docket No. 1. Mr. Johnson has filed a

motion to suppress certain evidence. See Docket No. 20. The United States

(“government”) resists the motion. See Docket No. 26. This matter has been

referred to this magistrate judge for holding an evidentiary hearing and

recommending a disposition pursuant to 28 U.S.C. § 636(b)(1)(B) and the

October 16, 2014, standing order of the Honorable Karen E. Schreier, district

judge.

                                       FACTS

         An evidentiary hearing was held on March 1, 2021. Mr. Johnson was

there in person along with his lawyer, Ashley Brost. The government was

represented by its Assistant United States Attorney, Tamara Nash. Five
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 2 of 55 PageID #: 614




witnesses testified and nine exhibits were received into evidence. From this

testimony and these exhibits, the court makes the following findings of fact.

      The South Dakota Division of Criminal Investigation (“DCI”) was engaged

in an ongoing investigation of a multi-state drug trafficking operation. The

investigation began when personnel at the South Dakota State Penitentiary

learned that some inmates were using prison telephones to call co-conspirators

outside the prison to coordinate the trafficking of methamphetamine.

      On November 7, 2019, law enforcement engaged in monitoring calls from

the penitentiary associated with the trafficking operation because they believed

a load of methamphetamine had arrived in South Dakota on November 3,

2019. DCI Special Agent Daniel Byron had reason to believe the remaining

methamphetamine from this load was with Senthong Phiengsai, and Special

Agent Byron was monitoring the phone calls in an effort to ascertain

Mr. Phiengsai’s location. At approximately 12:05 p.m., DCI Special Agent

Matthew Glenn received information from Special Agent Byron that Darrius

Two Eagle, an inmate at the penitentiary connected to the drug trafficking

operation, was on a phone call with a known person of interest,

          by way of a three-way call routed through Lisa Cuff. By monitoring

the call, investigators learned that             was at Mr. Phiengsai’s

apartment to collect money or the remaining methamphetamine on behalf of

the trafficking operation. Investigators had previously identified Mr.

Phiengsai’s apartment as one of the units at

                At the beginning of the monitored conversation between Mr.


                                        2
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 3 of 55 PageID #: 615




Two Eagle and                 Special Agent Byron learned Mr. Phiengsai’s

apartment number was

      Special Agent Glenn had previously conducted surveillance of

Mr. Phiengsai’s apartment building on November 3, 2019, when they monitored

two individuals traveling from Omaha to Sioux Falls with what investigators

believed was six pounds of methamphetamine. The individuals arrived at

           went to the north side of the building, then left. After they left,

those individuals were stopped by law enforcement with approximately 1.75

pounds of methamphetamine. At that time, investigators knew Mr. Phiengsai

lived at

      Special Agent Glenn testified that this surveillance was part of a larger

investigation into narcotics distributions ordered by inmates at the South

Dakota State Penitentiary that, as of November 2019, had led to the seizure of

approximately              of methamphetamine. Special Agent Glenn also

testified that, sometime in October 2019, there was surveillance of a woman

going to                    to meet with someone and pick up a load of

methamphetamine.

      Based on the            call, law enforcement began live surveillance of

Mr. Phiengsai’s apartment at approximately 12:13 p.m. See Def. Ex. C at p. 1.

On the call,              spoke with an individual identified as Mr. Phiengsai’s

roommate and then with Mr. Phiengsai, who declined to give                       the

drug proceeds. Special Agent Byron, who was monitoring the call, informed




                                         3
    Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 4 of 55 PageID #: 616




Special Agent Glenn that                  had told Mr. Two Eagle on the call that

Mr. Phiengsai and his roommate were paranoid.

         At around 12:23 p.m.,                left Mr. Phiengsai’s apartment

building with an unknown woman. See Def. Ex. C at p. 1. Special Agent

Glenn observed one of the women was talking on a cell phone. Special Agent

Byron confirmed to Special Agent Glenn that the call between Mr. Two Eagle

and                 was still ongoing. The two women drove away from the

building in a silver Toyota Rav4 at around 12:35 p.m. The surveillance units

followed the Rav4. The investigators requested assistance from South Dakota

highway patrol troopers to effectuate a traffic stop of the Rav4. At around

12:43 p.m., South Dakota Highway Patrol officers conducted a traffic stop of

the Rav4, and                 and the other individual, identified as

were found in possession of 6.6 grams of methamphetamine.

         At around 12:54 p.m., surveillance resumed at Mr. Phiengsai’s

apartment building. At approximately 2:12 p.m., Special Agent Glenn observed

someone matching the description of Austin Johnson 1 leave

and begin driving a blue Chevrolet pickup truck. See Def. Ex. C at p. 1.

Special Agent Glenn testified that Austin Johnson was driving “in a manner

consistent with someone trying to look for surveillance units.” Docket No. 30

at pp. 20-21. Austin Johnson drove past Special Agent Glenn’s vehicle twice,

at one point stopping next to the vehicle and attempting to look inside the

vehicle. Austin Johnson then went back to the apartment building. Special


1   Austin Johnson is the older brother of the defendant in this case.
                                          4
    Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 5 of 55 PageID #: 617




Agent Glenn testified that investigators were particularly interested in Austin

Johnson because one of the objectives of their surveillance was to identify

Mr. Phiengsai’s roommate. See Docket No. 30 at p. 41. Austin Johnson was

known to the Sioux Falls Area Drug Task Force from previous investigations,

and, after Austin Johnson drove his truck around, investigators believed he

might be Mr. Phiengsai’s roommate.

         Approximately two hours later, at about 4:01 p.m., investigators

observed a white Pontiac G6 leaving the apartment building’s parking lot.

Special Agent Glenn testified that he believed the Pontiac had previously been

parked at the apartment building for the duration of their surveillance. See

Docket No. 30 at pp. 53-54. The surveillance investigators ran the white

Pontiac’s license plates 2 and learned it was also registered to Austin Johnson.

The Pontiac’s windows were darkened, and the investigators could not identify

who was driving. Special Agent Glenn testified at the suppression hearing that

the investigators had no reason to believe the Pontiac was part of the larger

narcotics operation. See Docket No. 30 at p. 39.

         At some point that afternoon, Sioux Falls Police Department Officer

Nicholas Stevens began monitoring the narcotics investigators’ encrypted radio

channel. Officer Stevens had access to this channel because he sometimes

assisted narcotics investigators. Someone from the Sioux Falls Area Drug Task



2Special Agent Glenn testified that part of their surveillance of
      involved running the license plates of vehicles coming and going from
the apartment complex.

                                         5
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 6 of 55 PageID #: 618




Force had contacted Officer Stevens and asked for his assistance in their

surveillance and provided information about the location under surveillance—

                  and where the investigators wanted him in relation to that

location. Officer Stevens testified that he also received information about

Austin Johnson driving around in a truck doing what appeared to be

countersurveillance. See Docket No. 30 at p. 68. Officer Stevens parked his

patrol vehicle in a parking lot approximately three blocks west of

        Special Agent Glenn testified that someone from the surveillance unit

contacted Officer Stevens to let him know what was going on and to request

help with the traffic stop. See Docket No. 30 at pp. 36-37, 49-50.

      Officer Stevens testified that he watched the Pontiac drive past him then

pulled out of the parking lot and drove after it. See Docket No. 30 at p. 57.

Officer Stevens noted that the Pontiac’s front windows appeared darker than

what is allowed under South Dakota law. Officer Stevens could not identify the

driver because of the tinted windows.

      At around 4:04 p.m., Officer Stevens initiated a traffic stop of the Pontiac

on suspicion of illegally tinted windows at the intersection of E. 8th Street and

Omaha Avenue in Sioux Falls. See Def Ex. B at pp. 2-3. The camera mounted

in the front of Officer Stevens’ patrol vehicle captured video footage of the traffic

stop. A microphone on Officer Stevens’ person captured audio. See Gov. Exs.

1 & 2. The court will recreate a timeline of the relevant events from the

recordings.




                                         6
    Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 7 of 55 PageID #: 619




         Dashcam Video pt. 1, Gov. Ex. 1 at 0:00:35: 3 As the Pontiac pulled

over in front of him, Officer Stevens reported its license plate number over the

radio.

         0:00:50-0:00:55: Officer Stevens asked the driver, who was the only

person in the vehicle, for his license, registration, and proof of insurance.

         00:01:05: The driver told Officer Stevens his license had been

suspended.

         0:01:12: The driver handed Officer Stevens a South Dakota identification

card. The card identified the driver as Alex Johnson, the defendant in this

case. Special Agents Byron and Glenn testified at the suppression hearing that

the narcotics investigators were not monitoring Mr. Johnson, he was not a

target of the narcotics investigation, and he was not mentioned by name in any

of the monitored phone calls prior to the traffic stop. See Docket No. 30 at pp.

12, 38.

         0:01:14-0:01:16: Officer Stevens informed Mr. Johnson that the reason

for the traffic stop was the window tint.

         0:02:01: Mr. Johnson told Officer Stevens the vehicle was his brother’s.

         0:02:12-02:34: Mr. Johnson gave Officer Stevens the vehicle’s

registration and proof of insurance.




3The court will cite to the dashboard and backseat camera recordings from
Officer Stevens’ patrol vehicle (Gov. Exs. 1-4) in h:mm:ss format according to
the time stamp displayed by the video player. Unless otherwise noted, the
citations that follow are to the government’s hearing Exhibit 1.
                                          7
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 8 of 55 PageID #: 620




      0:02:42: Officer Stevens directed Mr. Johnson to get out of the vehicle

and go to his patrol vehicle.

      0:02:52: As they walked to the patrol vehicle, Officer Stevens radioed

dispatch to request assistance from a traffic unit with a working window tint

meter.

      0:03:03-0:03:14: Mr. Johnson mentioned his dog was still in the Pontiac

and joked that she was worried about him.

      0:03:30-0:04:10: Officer Stevens radioed dispatch to run a license and

warrant check for Mr. Johnson.

      0:04:06: While Officer Stevens was talking into the radio, Mr. Johnson

stated he was on his way to do laundry when he was stopped.

      0:04:55-0:05:02: Officer Stevens talked to a traffic unit over the radio

and explained that he needed assistance because his window tint meter had

died. Officer Stevens testified at the suppression hearing that requesting a

traffic unit to measure the window tint was a routine part of a traffic stop for

tinted windows. See Docket No. 30 at pp. 59-60.

      0:05:33-0:06:02: Dispatch returned Officer Stevens’ request for

Mr. Johnson’s license status. Officer Stevens informed Mr. Johnson his license

was eligible to be reinstated. Officer Stevens informed Mr. Johnson that he

would give him a citation for driving without a license.

      0:07:25-0:07:40: Officer Stevens explained to Mr. Johnson that a traffic

unit was on its way with a working window tint meter.

      0:09:30-0:11:38: Officer Stevens and Mr. Johnson had small talk.


                                        8
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 9 of 55 PageID #: 621




      0:11:39-0:12:40: Officer Stevens explained to Mr. Johnson that they

were waiting because, although he was only giving Mr. Johnson a warning for

the tinted windows, he needed to list an accurate reading of the window tint in

the comments section of his report.

      0:12:45: Officer Stevens told Mr. Johnson, “The other part of it is, too,

I’m doing what’s called roadside interdiction, okay? . . . [W]hen there’s nothing

going on, like right now, I do the traffic stops and all that. And then my job is

to make sure there isn’t guns, knives, drugs, bombs, hand grenades, stolen

property, nothing like that going down the roadway. Okay? Is there anything

in the vehicle like that?” Mr. Johnson responded that there was not. Officer

Stevens asked, “Would you have any issue if I wanted to take a look?”

Mr. Johnson told Officer Stevens that he could search the passenger

compartment, because he knew what was in there, but not the trunk because

he did not know what was in the trunk.

      0:13:49: Officer Stevens exited his vehicle to greet the traffic unit officer,

Sioux Falls Police Department Officer Jeff Gillespie.

      0:14:08-0:14:40: Officer Stevens told Officer Gillespie that

Mr. Johnson’s dog was in the front seat of the Pontiac, and they asked

Mr. Johnson if his dog would be fine with Officer Gillespie going up to the car

to take a reading of the front window. Mr. Johnson told them she would

behave. Officer Gillespie went up to the front driver’s side window, which was

partially rolled down, and playfully greeted Mr. Johnson’s dog.




                                         9
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 10 of 55 PageID #: 622




      0:14:42: Officer Gillespie took a reading of 24% from the front driver’s

side window and relayed that information to Officer Stevens, who was standing

near the Pontiac’s driver side taillight.

      0:14:47-0:14:50: While walking backwards toward the driver’s door of

his patrol car, Officer Stevens spoke quietly into his radio, “If there’s a K-9 unit

available, we’ll take him.” Officer Stevens testified at the suppression hearing

that he understood part of the basis for the traffic stop was the ongoing

narcotics investigation. To that end, Officer Stevens testified that he thought a

K-9 unit was already on its way to the scene, but, after he observed on his

mobile computer that no other unit was on its way, he requested the K-9 unit.

See Docket No. 30 at pp. 61-62.

      0:15:31-0:16:00: Officer Stevens took down the window tint meter’s

serial number because “[he] might as well just because.” Officer Stevens and

Officer Gillespie talked about how it probably was not necessary to take down

the tint meter’s serial number because the dashboard camera in Officer

Stevens’ patrol vehicle recorded Officer Gillespie measuring the window tint.

      0:16:43-0:17:23: Officer Stevens told Officer Gillespie about a traffic

stop he made “the other day” where he gave a motorist a ticket for an illegally

tinted windshield without calling in a traffic unit to get a reading of the tint

level because the windshield was obviously below the legal limit. Officer

Gillespie noted that he would have to retrieve a special tint meter from the

police station to read a tinted windshield, and Officer Stevens remarked that he

would not make anyone do that because it would be “ridiculous.”


                                            10
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 11 of 55 PageID #: 623




      0:17:27-0:17:32: Officer Gillespie asked Officer Stevens if the tint

reading was all he needed, and Officer Stevens responded affirmatively and

thanked Officer Gillespie. Officer Gillespie left. Officer Stevens got back in his

patrol vehicle, where Mr. Johnson had been sitting in the front passenger seat.

      0:17:46: Mr. Johnson joked about the temperature, “You’d think I’d have

been fine with just a coat on.”

      0:17:46-0:18:15: Officer Stevens printed Mr. Johnson’s citation for

driving without a license. 4 Officer Stevens testified that it would normally take

him five or six minutes to issue a citation or warning. See Docket No. 30 at

pp. 99-100.

      0:18:17-0:18:57: Mr. Johnson asked if he should expect to leave the

Pontiac there. Officer Stevens explained that Mr. Johnson should call someone

to drive it away because Mr. Johnson could not drive it away without a valid

driver’s license, and that Officer Stevens would let Mr. Johnson go with the

expectation that he would take care of reinstating his license.

      0:18:39: While talking to Mr. Johnson, Officer Stevens placed the

printed driver’s license citation on the dashboard without reviewing it with

Mr. Johnson.

      0:19:36-0:20:10: Mr. Johnson engaged Officer Stevens in small talk,

and the two chit-chatted. Officer Stevens testified that during the time

between his request for the K-9 unit and its arrival, he observed Mr. Johnson


4Officer Stevens confirmed at the hearing that the forward-facing camera in his
patrol vehicle captured this and other printing in the windshield reflection. See
Docket No. 30 at p. 80.
                                        11
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 12 of 55 PageID #: 624




to be “extremely nervous,” even after learning that he would just receive a

warning for the window tint and a citation for driving without a license. See

Docket No. 30 at pp. 62-63. Officer Stevens testified that, during this time, he

was waiting for the K-9 officer to arrive. Id. at p. 83.

      0:21:15-0:21:23: A Sioux Falls Police Department patrol vehicle drove

up and parked facing the Pontiac.

      0:21:24: Sioux Falls Police Department Officer Chad Westrum exited the

driver’s door of the newly arrived patrol vehicle.

      0:21:24-0:21:40: As Officer Westrum walked along the front of the

Pontiac and along its driver’s side toward Officer Stevens’ vehicle, Mr. Johnson

asked Officer Stevens about the results from the window tint meter reading.

      0:21:44-0:23:00: Officer Stevens exited his patrol vehicle to meet Officer

Westrum, and the two had the following conversation:

             Officer Stevens: So, this is a stop for narcs. 5 Um, the long and
             the short—stopped him for his window tint. [Officer Gillespie] just
             came out, read it. It’s illegal. Um, was talking with him, said,
             “Hey, is there anything illegal in the car?” He goes, “Well, it’s my
             brother’s car.” “‘Kay? Is there anything illegal in the car?” “Well,
             you can search the main cabin area, but I don’t know about
             anything anywhere else in the vehicle and I don’t want you
             searching the trunk.”

             Officer Westrum: Okay.

             Officer Stevens: So, um, pitbull is up front there.

             Officer Westrum: I seen that.



5Officer Westrum testified that he understood this to mean this was a stop for
the narcotics investigators with the Sioux Falls Area Drug Task Force. See
Docket No. 30 at p. 109.
                                         12
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 13 of 55 PageID #: 625




            Officer Stevens: But she’s been pretty friendly. [Officer Gillespie]
            went up there and did his tint meter. Everything was fine, so. It’s
            up to you whether you want to deploy or do a hand search. [I’m]
            perfectly fine with either.

            Officer Westrum: Well, I’m obviously not going to do a hand
            search with a dog in there.

            Officer Stevens: Sure. No, obviously we would pull her out, so
            ....

            Officer Westrum: So you got consent for the cab and not the
            trunk?

            Officer Stevens: Correct, so . . . .

            Officer Westrum: I can deploy [Police Service Dog Robi] around
            the trunk and if he indicates then we can go from there.

            Officer Stevens: Sure.

            Officer Westrum: Unless you want to do a search up front. It’s up
            to you.

            Officer Stevens: No, I’d just say, if you can, just have him walk
            the car and do his thing, and you know, obviously handle it from
            there.

      0:23:05-0:23:43: Officer Stevens got back into the driver’s seat of his

patrol vehicle, and Officer Westrum spoke to Mr. Johnson through the open

driver’s door, asking him how his dog would respond to Robi walking around

the car. They agreed that Officer Westrum would roll up the Pontiac’s windows

before deploying Robi. Officer Westrum testified that he observed some

nervous behavior from Mr. Johnson, including shaking hands and sweating.

See Docket No. 30 at p. 104.

      0:23:55-0:24:01: Officer Westrum opened the Pontiac’s driver’s door and

rolled up the windows.


                                        13
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 14 of 55 PageID #: 626




      0:24:08: As Officer Westrum went back to his patrol vehicle, Officer

Stevens told Mr. Johnson that he would print a warning for the illegal window

tint to give to his brother.

      0:24:20: Officer Westrum opened the rear passenger door of his patrol

car and Robi hopped out.

      0:24:25: Officer Stevens began printing the window tint warning. Officer

Westrum and Robi began their sniff of the Pontiac.

      0:24:40: Officer Westrum and Robi began their second pass around the

Pontiac.

      0:24:57: As Officer Westrum and Robi passed the front passenger door

of the Pontiac, Mr. Johnson remarked that his dog was getting excited.

      0:25:02: Officer Westrum and Robi began their third pass of the vehicle.

      0:25:14: Robi sat down near the rear passenger side wheel of the

Pontiac.

      0:25:18-0:25:42: Officer Westrum walked Robi back to his patrol vehicle

and put Robi inside. Meanwhile, Officer Stevens printed another copy of the

tinted window warning and took the citation for driving without a license off

the dashboard.

      0:25:43-0:26:17: Officer Stevens handed Mr. Johnson copies of the

citation for driving without a license and the warning for illegally tinted

windows. Officer Stevens reviewed them both with Mr. Johnson. Officer

Westrum walked to the front passenger side door of Officer Stevens’ patrol

vehicle.


                                        14
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 15 of 55 PageID #: 627




      0:26:34-0:27:12: Officer Westrum noted that Mr. Johnson had already

given consent to search the passenger compartment of the Pontiac and

explained that Robi’s sitting near the trunk meant he had detected the odor of

illegal drugs there. Officer Westrum advised Mr. Johnson that Robi’s

indication gave the officers probable cause to search the whole vehicle and that

the officers would perform such a search.

      0:27:13-0:27:48: Officer Westrum explained to Mr. Johnson that he

should collect his dog from the Pontiac before the officers search the car.

Mr. Johnson asked if he should call someone to come pick up the dog, and

Officer Stevens began telling Mr. Johnson that he could call someone, then

Officer Westrum interrupted, stating that Mr. Johnson had no reason to ask

someone to come pick up the dog unless he knew there was something in the

car he would be arrested for. Mr. Johnson stated that he knew his brother had

“oil and stuff like that” in the car. Officer Westrum reminded Mr. Johnson

that, just because the officers would be searching the car did not mean he

would go to jail, and Mr. Johnson stated he never thought that to be true.

      0:27:49-0:28:02: Officer Stevens told Mr. Johnson that he could put his

dog in the backseat of his patrol vehicle. Officer Westrum stated that

Mr. Johnson’s dog would be warm in the vehicle, and Mr. Johnson noted that

he was “definitely” staying warm in the car.

      0:28:10-0:28:27: Mr. Johnson completed the citation for driving without

a license by signing it.




                                       15
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 16 of 55 PageID #: 628




      0:28:29-0:28:45: Officer Stevens gave Mr. Johnson copies of the citation

and warning, along with his identification card, proof of insurance, and

registration.

      0:28:53-0:29:37: Mr. Johnson exited Officer Stevens’ patrol vehicle and

walked to the Pontiac’s driver’s door, which he opened. Officer Westrum and

Officer Stevens, who also exited the patrol vehicle, stood behind Mr. Johnson.

Mr. Johnson took his dog’s leash and coaxed her from the vehicle.

Mr. Johnson and his dog walked to the parkway next to the parked vehicles

and stood out of frame. Officer Stevens noted that he was happy to let

Mr. Johnson stand outside with his dog while Officer Westrum conducted

the search.

      0:28:39: Officer Westrum began searching the passenger compartment

of the Pontiac.

      0:31:31: Officer Stevens and Mr. Johnson put Mr. Johnson’s dog into

the back seat of Officer Stevens’ vehicle. The footage from the back seat of

Officer Stevens’ patrol car shows Mr. Johnson’s dog hopping onto the backseat

while the two men remained standing outside with the car door open and

Mr. Johnson holding the leash. Backseat Video pt. 1, Gov. Ex. 3 at 0:31:40.

      0:34:45: Officer Westrum began searching the trunk. He placed some

items on the hood of Officer Stevens’ patrol vehicle.

      0:35:45: Mr. Johnson told Officer Stevens he would like to call his

mother, and Officer Stevens told Mr. Johnson he could close the rear door of




                                       16
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 17 of 55 PageID #: 629




the patrol vehicle and get into the front seat. Mr. Johnson closing the rear

door was captured by the backseat camera. Gov. Ex. 3 at 0:35:27.

        0:35:59-0:36:03: With Mr. Johnson in the patrol vehicle, Officer Stevens

asked Officer Westrum, who was still searching the Pontiac’s trunk, if the

contraband he had found was limited to marijuana. Officer Westrum shook his

head.

        0:36:12-0:36:19: Mr. Johnson confirmed with Officer Stevens that he

should call someone. Mr. Johnson called his mother and asked her to come

pick up his dog. Mr. Johnson’s mother did not appear to hear him.

        0:38:45-0:39:46: Mr. Johnson then called his brother to ask him to pick

up his dog. Mr. Johnson told his brother that he was going to jail and that he

had been pulled over for the tinted windows and police were searching the

vehicle. After Mr. Johnson hung up, Officer Stevens asked Mr. Johnson to

confirm his address and phone number. Mr. Johnson gave his address as

2400 E. 16th St. in Sioux Falls.

        0:41:45-0:42:22: Officer Westrum stopped searching the trunk and

made a phone call. The call was not recorded by the microphone on Officer

Stevens’ person. Officer Westrum testified that he contacted members of the

Sioux Falls Area Drug Task Force because he came across an item he thought

might be a one-pot methamphetamine cooking apparatus, and he needed their

help to determine what the item actually was. See Docket No. 30 at p. 108.

Officer Westrum noted that the detectives who responded to the scene

determined the item was safe. Id.


                                       17
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 18 of 55 PageID #: 630




      0:42:33: Mr. Johnson asked Officer Stevens if he should have someone

come pick the car up. Officer Stevens told Mr. Johnson he did not know and

indicated he would find out.

      0:43:03: Mr. Johnson, after receiving a phone call, told Officer Stevens

his grandfather was on his way to pick up his dog.

      0:43:17: Officer Stevens exited his patrol vehicle to speak with Officer

Westrum about his ongoing search of the trunk.

      0:43:24: Officer Stevens and Officer Westrum conversed about the fruits

of the search and whether Mr. Johnson should have someone pick up the

Pontiac. Officer Stevens asked if they would need to seize the car, and Officer

Westrum told him he had asked Minnehaha County Sheriff’s Department

Detectives Daniel Christensen and Pete Blankenfeld to respond to the scene to

assist in identifying the suspected one-pot from the trunk. Officer Westrum

mentioned he had found butane in the trunk and stated he did not feel

comfortable with the suspected one-pot sitting there.

      0:44:02: Officer Stevens opened the front passenger door of his patrol

vehicle and asked Mr. Johnson to come outside. Officer Stevens directed

Mr. Johnson to put his cell phone on the front passenger seat.

      0:44:08-0:44:50: Officer Stevens asked Mr. Johnson to place his hands

behind his back and placed him in handcuffs.

      0:44:51-0:44:57: Officer Stevens asked Mr. Johnson if there were any

dangerous or illegal items, including guns, knives, drugs, and needles, on his

person. Mr. Johnson responded, “No.”


                                       18
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 19 of 55 PageID #: 631




      0:45:00-0:45:33: While off screen, Officer Stevens pat Mr. Johnson

down and found a knife. Mr. Johnson seemed surprised and apologized,

stating he had forgotten he had it.

      0:45:41-0:46:27: Still off screen, Officer Stevens began counting the

cash he found when patting Mr. Johnson down. Officer Stevens counted 700

United States dollars, all in $20 bills.

      0:46:28: Mr. Johnson told Officer Stevens his grandfather was arriving.

      0:46:33-0:46:55: Officer Stevens continued searching Mr. Johnson’s

person, but stopped when Mr. Johnson’s grandfather approached.

      0:47:54-0:48:12: Officer Stevens told Mr. Johnson he would wait to

continue searching his person until after his grandfather left. Officer Stevens

apologized to Mr. Johnson that his grandfather saw him in handcuffs and

stated that he should have waited to handcuff Mr. Johnson until after his

grandfather had left with the dog.

      0:48:15: Mr. Johnson’s grandfather left with the dog.

      0:48:35-0:48:58: Officer Stevens placed Mr. Johnson in the back of his

patrol vehicle and shut the door. The backseat camera captured Officer

Stevens placing Mr. Johnson in the backseat. Gov. Ex. 3 at 0:48:04. From

this point on, Mr. Johnson is visible in the recording captured by the backseat

camera.

      0:51:56: Sioux Falls Police Department Officer Dustin Jorgensen arrived

and began helping Officer Westrum search the trunk.




                                           19
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 20 of 55 PageID #: 632




      0:52:14-0:52:25: With exam gloves on, Officer Jorgensen picked up the

suspected one-pot methamphetamine cooking apparatus. From the video

recording, the item appears to be a plastic bottle with tubes attached.

      0:52:30: Another officer arrived and began watching Officers Westrum

and Jorgensen search the vehicle.

      0:54:06: Mr. Johnson’s brother, Austin Johnson, arrived and stood

across the street watching the search. One of the officers asked Mr. Johnson if

that was his brother; Mr. Johnson responded affirmatively. Gov. Ex. 3 at

0:54:13.

      0:55:28-0:55:36: Officer Stevens and Officer Westrum had a

conversation about whether they would need to seize the Pontiac. Officer

Westrum asked Officer Stevens who the man standing across the street was.

Officer Stevens stated he was Mr. Johnson’s brother and a “target.” Officer

Westrum asked if Mr. Johnson’s brother had any warrants, and Officer Stevens

replied that he did not.

      0:56:03: Officer Westrum stated again to the other officers that he was

nervous about the suspected one-pot, especially because he had also found

butane in the trunk.

      0:56:54-0:58:56: Officer Stevens took the keys, except the ignition key,

from the Pontiac and delivered them to Austin Johnson.

      0:58:02: While Officer Stevens was talking with Austin Johnson,

Detective Christensen and Detective Blankenfeld arrived and began looking at

the items seized from the trunk.


                                       20
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 21 of 55 PageID #: 633




      0:59:25: While Officer Stevens was recounting his contact with Austin

Johnson to the other officers and detectives, Detective Christensen asked him,

“Is it Austin?” Officer Stevens responded affirmatively, and Detective

Christensen mentioned that he had checked whether Austin Johnson had any

warrants when he pulled up.

      0:59:42-0:59:56: Detective Christensen picked up the suspected one-pot

and stated, “I’d say this is just a really weird looking smoking utensil.”

      0:00:17: 6 Officer Westrum stated there was a Joe Foss ID card in

Mr. Johnson’s name inside one of the bags from the trunk of the Pontiac.

      0:00:29: Officer Stevens noted to Detective Christensen that Austin

Johnson had left the scene.

      0:01:34: Detective Christensen went to the back of Officer Stevens’

patrol vehicle to speak with Mr. Johnson.

      Detective Christensen’s conversation with Mr. Johnson was captured by

the backseat camera in Officer Stevens’ patrol vehicle. See Backseat Video

pt. 2, Gov. Ex. 4 at 0:01:38 and on. Mr. Johnson remained sitting with hands

cuffed behind his back while Detective Christensen stood outside with the door

slightly open. Their conversation proceeded as follows:

            Detective Christensen: Hey, Alex?

            Mr. Johnson: Yeah.

            Detective Christensen: How are ya?


6This citation and those that follow, unless otherwise noted, are to
government’s exhibit 2, the second part of the recording from Officer Stevens’
patrol vehicle’s front-facing camera.
                                        21
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 22 of 55 PageID #: 634




           Mr. Johnson: Good.

           Detective Christensen: Um, I’m a detective from narcotics. So,
           you’ve got some trouble there.

           Mr. Johnson: No, I understand.

           Detective Christensen: Uh, do you want to come and talk to us so
           you can help yourself? I mean, you’ve got enough in there— What
           do you have for criminal history?

           Mr. Johnson: I don’t have a criminal background.

           Detective Christensen: Don’t have any?

           Mr. Johnson: I have a DWI, back—a couple years ago.

           Detective Christensen: How old are you?

           Mr. Johnson: 25.

           Detective Christensen: How old’s your brother?

           Mr. Johnson: He’s 31.

           Detective Christensen: He’s well known to us.

           Mr. Johnson: I understand that.

           Detective Christensen: You’re not.

           Mr. Johnson: I understand.

           Detective Christensen: It’s best to not be well known to us.

           Mr. Johnson: I understand.

           Detective Christensen: Okay. But you have enough that you’re—
           you know—you’re kind of, you’re at a point right now, and you go
           one way and become very well known to us, but this isn’t gonna go
           away.

           Mr. Johnson: Right.

           Detective Christensen: You can come down and help—try to help
           yourself. Tell me what you know about stuff. Your brother is
                                     22
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 23 of 55 PageID #: 635




           gone. He doesn’t see me talking to you or anything. I showed up
           because they wanted me to look at that thing. What is that, like a
           ...?

           Mr. Johnson: It’s a bong.

           Detective Christensen: Bong or something? Yeah, that’s what I
           told them I thought it was. Caulk on it—I’ve never seen that
           before. They were concerned with all the tubing that you might be
           trying to cook something.

           Mr. Johnson: Okay, yeah.

           Detective Christensen: I know you’re not. So, you want to go
           down?

           Mr. Johnson: Um, I mean—

           Detective Christensen: I mean, here’s the things [sic] I want to
           know: Where are you getting it? Okay. I mean, you’ve got three
           ounces there, give or take, or pretty large shards that probably
           came off of somebody’s pound or better. Um, if it’s your brother,
           it’s your brother.

           Mr. Johnson: No, it’s not my brother.

           Detective Christensen: Okay, not your brother? Okay.

           Mr. Johnson: No, my brother’s not involved.

           Detective Christensen: Okay. I mean, you’ve got a pretty—a
           pretty hard distribution case there.

           Mr. Johnson: Yeah.

           Detective Christensen: So if you want some help, I’m offering it to
           you right now. After this it won’t happen.

           Mr. Johnson: Okay.

           Detective Christensen: What I want to do is sit down and talk to
           you. I’d like to go through your phone with you. Um, you know,
           with that, obviously we are going to talk about some things that
           are gonna be kind of, uh, incriminating towards you. But you’re
           sitting here caught. The only person in a vehicle with three ounces
           of dope. Maybe there’s more but that’s just what I saw. And, uh,
                                       23
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 24 of 55 PageID #: 636




            so, you know, you’re kind of in a hole right now, and I think you
            can only go up from there. But it’s up to you. Okay? I would like
            to go through your phone with you and, uh, I’d like to talk to you
            about who you are getting stuff with, and then maybe we can talk
            about some options where, uh, you know, depending on what
            those options are, depending on what you can do, maybe you avoid
            prison. I don’t know. You know? These are things out of my
            hands but I can have a strong suggestion in them, if you know
            what I mean.

            Mr. Johnson: Yeah, I’d kind of like to have a lawyer present.

            Detective Christensen: That won’t happen. Okay? Um, that’s
            fine. That’s your right, but I’m just telling you we don’t sit down
            with you and an attorney. So, if you want a lawyer, that’s your
            prerogative, um, so I will ask you this last question: Can I look
            through your cell phone?

            Mr. Johnson: Uh, I’d have to talk—consult with a lawyer first.

            Detective Christensen: Okay, we are going to take it, write a
            warrant, and attempt to get into it that way then.

            Mr. Johnson: Okay, I understand.

            Detective Christensen: So, let me know if you have a change of
            heart. If you do talk to an attorney, tell them you’re kind of up shit
            creek right now.

            Mr. Johnson: I understand.

            *     *       *

            Detective Christensen: What I was saying is—“you don’t get an
            attorney”—we don’t call an attorney down to the station and sit
            there, all three of us, and have a conversation. We just don’t do
            that.

            Mr. Johnson: I understand.

Id. at 0:01:41-0:05:30.

      Officer Stevens drove Mr. Johnson to the Sioux Falls Police Department

Law Enforcement Center, and Mr. Johnson was later charged with possession


                                       24
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 25 of 55 PageID #: 637




of a controlled substance with intent to distribute, possession of a controlled

substance, possession of marijuana, and possession of paraphernalia. Def.

Ex. B at p. 3. He was then transported to the Minnehaha County Jail. Id.

      In the Pontiac’s cabin, Officer Westrum found a home security system

stowed in a bag among Mr. Johnson’s laundry. In the Pontiac’s trunk, Officer

Westrum found Ziploc jeweler bags, methamphetamine pipes, cannabis pipes,

scales, a Xanax pill, a cannabis pipe that appeared to have marijuana “wax” in

it, an iPad, two cell phones, and three small bags containing a white crystal

substance that field tested positive for methamphetamine. Id. The amount of

methamphetamine found in the trunk was approximately 85 grams.

      After the traffic stop, investigators contacted management for

          and learned that Mr. Johnson lived in unit          the same unit

investigators believed Mr. Phiengsai lived in based on the          call, and

that his brother Austin Johnson stayed with him occasionally.

      Special Agent Glenn applied for a search warrant for

             to the South Dakota State Circuit Court for the Second Judicial

Circuit. Gov. Ex. 5. Special Agent Glenn used the traffic stop and the material

collected from the Pontiac’s trunk to support his application for the search

warrant. The state-court judge issued the warrant. Gov. Ex. 6. During the

search of the apartment, police found a debit card and tray that field tested

positive for methamphetamine, two baggies (one of which tested positive for

methamphetamine), documents belonging to Mr. Johnson, a shotgun, owe

sheets, and a surveillance camera and monitor. The debit card and tray were


                                       25
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 26 of 55 PageID #: 638




found in a bedroom that also contained some documents belonging to

Mr. Phiengsai.

      On October 20, 2020, the government filed a grand jury indictment

charging Mr. Johnson with conspiracy to distribute a controlled substance in

violation of 21 U.S.C. §§ 841(a)(1) and 846. See Docket No. 1. On February

16, 2021, Mr. Johnson filed a motion to suppress the evidence seized during

the search of the Pontiac’s trunk, the statements he made to Detective

Christiansen, and the evidence seized during the search of his apartment. See

Docket No. 21.

                                  DISCUSSION

A.    Whether Evidence Obtained from the Pontiac Should Be Suppressed

      Mr. Johnson first asserts that the evidence obtained during the search of

the Pontiac should be suppressed because the officers violated the Fourth

Amendment by unreasonably prolonging the traffic stop and conducting an

unlawful search of the vehicle.

      The Fourth Amendment to the United States Constitution guarantees

“[t]he right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

A traffic stop constitutes a seizure within the meaning of the Fourth

Amendment. United States v. Fuse, 391 F.3d 924, 927 (8th Cir. 2004).

Therefore, a traffic stop must be supported by reasonable suspicion or probable

cause. United States v. Chartier, 772 F.3d 539, 543 (8th Cir. 2014).




                                       26
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 27 of 55 PageID #: 639




      1.     Applicability of Terry and Rodriguez

      It is settled law that the principles of Terry v. Ohio, 392 U.S. 1 (1968)

govern traffic stops. United States v. Jones, 269 F.3d 919, 924 (8th Cir. 2001).

As a preliminary matter, the government argues the traffic stop in this case

should not be analyzed according to Terry because Officer Stevens had

probable cause, not just reasonable suspicion, to stop Mr. Johnson.

      The government argues Officer Stevens’ probable cause was two-fold:

(1) based upon his observation of the too-dark window tint and (2) based upon

his knowledge of the ongoing narcotics investigation. First, the court agrees

that Officer Stevens’ observation of the tinted windows provided sufficient

probable cause, independent of his knowledge of the narcotics investigation, to

initiate a traffic stop of Mr. Johnson. See United States v. Pena-Ponce, 588

F.3d 579, 583 (8th Cir. 2009) (affirming district court’s finding that officer’s

observation of tinted windows provided probable cause to initiate a traffic stop).

This is because “[a]n officer’s observation of a traffic violation, however minor,

gives the officer probable cause to stop a vehicle, even if the officer would have

ignored the violation but for a suspicion that greater crimes are afoot.” Id.

(quotation omitted).

      Second, the government asserts Officer Stevens had probable cause to

stop Mr. Johnson based upon the investigators’ knowledge from the ongoing

narcotics investigation. “[P]robable cause for the stop and search of [a] vehicle

may be based on the collective knowledge of all law enforcement officers

involved in the investigation and need not be based solely upon information


                                        27
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 28 of 55 PageID #: 640




within [the] knowledge of the officer(s) on the scene if there is some degree of

communication.” United States v. Rowe, 878 F.3d 623, 628 (8th Cir. 2017).

“When multiple officers are involved in an investigation, probable cause may be

based on their collective knowledge and need not be based solely on the

information within the knowledge of the arresting officer as long as there is

some degree of communication.” United States v. Robinson, 664 F.3d 701, 703

(8th Cir. 2011) (quotation omitted).

      Officer Stevens testified at the hearing that he was listening to the

narcotics investigators’ radio channel and was contacted by one of the

investigators about the Pontiac. Officer Stevens also testified that he was

aware of Austin Johnson’s countersurveillance efforts. Therefore, the

government has shown there was “some degree of communication” (Rowe, 878

F.3d at 628), and the court will evaluate whether the information known to

police collectively provided sufficient probable cause to stop Mr. Johnson.

      The government argues that the stop of the Pontiac was not a routine

traffic stop because investigators had probable cause to believe it was involved

in the trafficking operation. See Docket No. 26 at p. 9. In support of this

proposition, the government cites United States v. Rowe, No. CR 15-164

(DSD/BRT), 2016 WL 11394998, at *6 (D. Minn. Feb. 11, 2016), report and

recommendation adopted, 2016 WL 916377 (D. Minn. Mar. 10, 2016), aff’d,

878 F.3d 623 (8th Cir. 2017), cert. denied, 138 S. Ct. 1602 (2018). In Rowe, a

reliable confidential informant told police a large quantity of cocaine would be

driven from Arizona to Minnesota in a gray BMW on a certain day. Rowe, 2016


                                        28
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 29 of 55 PageID #: 641




WL 11394998, at *1. The informant also told police the name of the owner of

the BMW. Id. Police found through a records check that the person named by

the informant owned a BMW with Minnesota license plates, and police recorded

the license plate number. Id. Investigators corroborated the informant’s

information with another source. Id. Investigators alerted law enforcement to

the BMW’s anticipated travel, and law enforcement monitored the interstates in

Minneapolis in an effort to locate the vehicle. Id.

      Eventually, a Minnesota State Trooper, who had received a digital alert

from dispatch about the BMW’s involvement in the trafficking activity, along

with the car’s description and license plate number, was notified that

investigators had located the vehicle. Id. at *2. The investigators ordered the

trooper to stop the BMW. Id. The trooper found the BMW on the interstate,

then followed it for several minutes. Id. The trooper developed her own basis

for initiating a traffic stop when she observed the BMW’s windows were illegally

tinted. Id. The trooper pulled the car over, and asked the driver, Rowe, a

series of routine traffic stop questions and started routine paperwork tasks

incident to the stop. Id. Investigators advised officers on the scene that the

BMW would be impounded based on the probable cause supplied by the

informant. Id.

      After approximately 25 minutes, Rowe was removed from the vehicle and

placed, handcuffed, in the back of a squad car. Id. at *3. While the trooper

continued her paperwork, other officers arrived, one with a police service dog,

and began searching the BMW. Id. They found no drugs in the roadside


                                        29
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 30 of 55 PageID #: 642




search, but the dog indicated the presence of drugs inside a speaker in the

BMW’s trunk. Id. The BMW was towed to an impound lot and Rowe was taken

to a police station, where he was questioned by investigators then released. Id.

Police secured a warrant to search the impounded BMW, and they found six

kilograms of cocaine inside a speaker in the trunk. Id. Later, a grand jury

indicted Rowe for conspiracy to distribute controlled substances. Id. at *4.

      Rowe moved to suppress the cocaine and other evidence police located as

a result of the traffic stop, as well as statements he made during the stop. Id.

at *5. One of the grounds for suppression Rowe asserted was that the stop

exceeded constitutional bounds because it was prolonged beyond the time it

would reasonably take to investigate the window tint traffic violation. Id. at *5.

The magistrate judge who heard the motion to suppress recommended that the

stop of Rowe did not fall under the analytical framework of Terry and Rodriguez

because “[t]he constitutional limits imposed on Terry stops . . . are inapplicable

if officers have probable cause to believe that the vehicle contains contraband

or that its occupants are involved in criminal activity.” Id. at *6 (citing United

States v. Pratt, 355 F.3d 1119, 1124 (8th Cir. 2004) (“[B]ecause the officers had

probable cause to arrest Pratt, Terry is inapplicable.”)). See also Berkemer v.

McCarty, 468 U.S. 420, 439 n.29 (1984) (explaining that while “most traffic

stops resemble, in duration and atmosphere, the kind of brief detention

authorized in Terry,” that does not mean “that a traffic stop supported by

probable cause may not exceed the bounds set by the Fourth Amendment on

the scope of a Terry stop”).


                                        30
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 31 of 55 PageID #: 643




      Instead, the court found that the stop of Rowe was “not a typical or

routine traffic stop justified by the mere observation of a traffic violation;” “the

stop, search, and seizure of the BMW were objectively justified by the existence

of probable cause to believe that the vehicle contained cocaine.” Rowe, 2016

WL 11394998, at *6. The district court adopted the magistrate judge’s

recommendation on this issue, and the Eighth Circuit, reviewing de novo,

affirmed.

      The government also directs the court to United States v. Mosley, 878

F.3d 246 (8th Cir. 2017), and United States v. Harry, 930 F.3d 1000 (8th Cir.

2019). In both Mosley and Harry police had specific, articulable facts that

supported reasonable suspicion to search the vehicle in question based on

criminal activity independent from any traffic violations police observed. In

Harry, police had reasonable suspicion to stop and search the truck because

an informant had tipped them off to a drug pick up by the defendant and

provided information about the truck the defendant would be driving, including

registration information, who would be in the truck, and what time the truck

would return from the pick up. Harry, 930 F.3d at 1006. This information

provided reasonable suspicion of criminal activity independent of the traffic

violation law enforcement observed the defendant make. Id.

      Similarly, in Mosley, the Eighth Circuit found the traffic stop’s mission

was more extensive than addressing the observed traffic violation because law

enforcement had reasonable suspicion to stop and search the vehicle based on

a tip from a witness to a bank robbery. 878 F.3d at 254. The witness saw the


                                         31
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 32 of 55 PageID #: 644




robbers run away from the bank, lost sight of them, then saw a gray/silver

Ford Taurus drive away. The Taurus was the only vehicle that left the vicinity

of the bank in the moments after the robbery. Id. at 250. Based upon the

witness’ information, which included the vehicle’s direction of travel, police

stopped a car that matched the given description that was traveling in the

stated direction. Id. Police ultimately searched the trunk of the vehicle and

discovered the robbers, who were hiding therein. Id.

      The Eighth Circuit rejected the defendants’ Rodriguez argument on the

basis that the mission of the stop was not to address a traffic violation or even

to identify whether the driver matched the known description of the robbers.

Id. at 254. Instead, the mission of the stop was to determine whether the

vehicle was involved in the robbery, and law enforcement accomplished this

mission without prolonging the stop. Id.

      Rowe, Mosley, and Harry are distinguishable from this case because the

investigators lacked reasonable suspicion or probable cause to believe the

Pontiac contained contraband or that it or its occupants were involved in

criminal activity. Here, the government argues police had probable cause

beyond that required for an ordinary traffic stop based upon the investigators’

knowledge of the trafficking operation, numerous unspecified drug seizures in

2019, the monitored calls that linked                        the trafficking

operation, including surveillance related to the November 3 delivery from




                                        32
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 33 of 55 PageID #: 645




Omaha, surveillance of Mr. Phiengsai’s apartment 7 on November 7, 2019, and

the methamphetamine found during the traffic stop of Ms. Devaney and

Ms. Sidel earlier in the afternoon on November 7. See Docket No. 30 at p. 9.

But these things, taken together, do not amount to reasonable suspicion or

probable cause to believe the Pontiac contained contraband or that it or its

occupants were involved in criminal activity.

      The investigators who were monitoring 3610 E. 6th Street saw Austin

Johnson doing what appeared to be countersurveillance after they resumed

surveillance following the traffic stop of Ms. Devaney. Austin Johnson, driving

his Chevrolet pickup, drove slowly and looked into Special Agent Glenn’s

vehicle in what appeared to Special Agent Glenn to be an attempt to determine

whether the investigators were conducting surveillance of the apartment

building. Although Austin Johnson was not a target of the ongoing narcotics

investigation, Special Agent Glenn testified he was known to the investigators

from previous narcotics investigations, and they formed the belief that Austin

Johnson might be the unidentified roommate. Then, the investigators observed

Austin Johnson return to the apartment building.

      Based upon his past involvement in narcotics operations, his presence at

Mr. Phiengsai’s apartment building close in time to the known narcotics


7In its written submission to the court, the government characterizes this
surveillance as of Mr. Johnson’s apartment. This is misleading. At the time of
the surveillance, investigators had no idea who Mr. Johnson was. While
investigators were aware that Mr. Phiengsai had a roommate who might have
been involved in the operation based upon their interaction with Ms. Devaney
on the call monitored by Special Agent Byron, the government makes no
attempt to argue probable cause on that basis.
                                       33
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 34 of 55 PageID #: 646




trafficking activity between Mr. Phiengsai and Ms. Devaney, and his

countersurveillance behavior, the investigators had some basis to believe

Austin Johnson was involved in the narcotics operation. Then, when the

Pontiac departed the apartment parking lot approximately two hours later,

investigators knew it was registered to Austin Johnson, but they could not

confirm the driver’s identity due to the tinted windows. While it is true

investigators had reason to believe there was a significant amount of

methamphetamine from a recent shipment from Omaha still in the hands of

the trafficking operation, and possibly in the care of Mr. Phiengsai, Special

Agent Glenn testified that investigators had no reason to believe the Pontiac

was involved in the larger trafficking operation. Thus, the only information

investigators had connecting the Pontiac to any narcotics activity was that it

was registered to Austin Johnson.

      This information falls far short of the facts police knew in Rowe, Mosley,

and Harry that supported reasonable suspicion or probable cause to believe the

vehicles in those cases contained contraband or evidence of a crime. In Rowe,

the confidential informant told investigators, and investigators corroborated,

that the cocaine would be driven in a gray BMW owned by a particular person

from Arizona to Minnesota on a certain date. Thereafter police obtained the

license plate number for a gray BMW owned by that particular person. Then,

on the appointed day, they located that vehicle driving on the interstate in

Minnesota. These facts clearly support probable cause to believe the BMW

contained contraband.


                                       34
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 35 of 55 PageID #: 647




      Similarly, in Mosley and Harry, police received information from a

witness and informant, respectively, providing information to support

reasonable suspicion of criminal conduct related to the vehicles stopped by

police. Police received no such information here and, as Special Agent Glenn

testified, they had no reason to believe the Pontiac was connected to the

trafficking operation.

      The facts in the case do not support a finding of probable cause to

believe there was contraband in the Pontiac. Investigators had no specific

reason to believe there was methamphetamine in the Pontiac; no one tipped

them off to this fact, and this information was not obtained through the

monitored phone calls. Instead, all the investigators had to tie the Pontiac to

the trafficking operation was its owner, Austin Johnson, who drove a different

vehicle earlier in the day in a manner consistent with countersurveillance in

the vicinity of the apartment, then entered the building where Mr. Phiengsai’s

apartment was. Investigators never received confirmation that Austin Johnson

contacted Mr. Phiengsai, and, although he was known to them from other

narcotics investigations, they had no reason to believe he was involved in this

operation until they observed his suspicious behavior on November 7. These

facts do not amount to probable cause to believe there was contraband in the

Pontiac.

      Nor did police have reasonable suspicion or probable cause to believe the

Pontiac or its occupants were involved in criminal activity. Here, for the

reasons stated above, police may have had reasonable suspicion to believe


                                       35
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 36 of 55 PageID #: 648




Austin Johnson was involved in criminal activity. When the Pontiac departed

the apartment building’s parking lot, the police could not see who was driving

due to the tinted windows.

      However, it was Alex Johnson, not Austin Johnson, behind the wheel of

the Pontiac. The government conceded investigators had no reason to believe

Alex Johnson was involved in the trafficking operation and had never heard

Alex Johnson’s name in the phone calls they monitored. Therefore, as soon as

Officer Stevens identified the driver was Alex Johnson, any reasonable

suspicion based upon Austin Johnson’s suspected involvement in the

trafficking operation evaporated. This conclusion is required because, even

accepting Officer Stevens’ possible ignorance of any distinction between the

brothers, the narcotics investigators had no knowledge that would lead to

suspicion of Alex Johnson’s involvement in the narcotics operation before the

traffic stop; therefore, there was no knowledge to impute to Officer Stevens to

support probable cause or reasonable suspicion.

      Because investigators had no reasonable suspicion or probable cause to

believe there was contraband in the Pontiac or that it or its occupants were

involved in criminal activity, Rowe, Mosley, and Harry are inapplicable and the

bounds set by the Fourth Amendment on the scope of a Terry stop apply.

Therefore, Officer Stevens’ traffic stop of Mr. Johnson was “[a] seizure justified

only by a police-observed traffic violation.” United States v. Rodriguez, 575

U.S. 348, 350 (2015). Accordingly, the court analyzes the stop of Mr. Johnson

under the framework of Terry and Rodriguez.


                                        36
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 37 of 55 PageID #: 649




      2.     Whether Officer Stevens Unreasonably Prolonged the Traffic
             Stop in Violation of the Fourth Amendment

      “For purposes of constitutional analysis, a traffic stop is characterized as

an investigative detention, rather than a custodial arrest. Berkemer v.

McCarty, 468 U.S. 420, 439 . . . (1984). As such, a traffic stop is governed by

the principles of Terry v. Ohio, 392 U.S. 1 . . . (1968).” United States v. Jones,

269 F.3d 919, 924 (8th Cir. 2001).

      The constitutional analysis under Terry is two-part: (1) “whether the

officer’s action was justified at its inception,” and (2) “whether it was

reasonably related in scope to the circumstances which justified the

interference in the first place.” Terry, 392 U.S. at 20. Thus, a traffic stop that

is “lawful at its inception can nevertheless violate the Fourth Amendment

because its manner of execution unreasonably infringes . . . interests protected

by the Fourth Amendment[.]” United States v. Jacobsen, 466 U.S. 109, 124

(1984). As noted above, Mr. Johnson does not dispute that the initial traffic

stop was justified. Therefore, the question before the court is whether the stop

was unjustifiably prolonged beyond the limitations of the Fourth Amendment.

      “Like a Terry stop, the tolerable duration of police inquiries in the traffic-

stop context is determined by the seizure’s ‘mission’—to address the traffic

violation that warranted the stop, [Illinois v. Caballes, 543 U.S. 405, 407

(2005)], and attend to related safety concerns[.]” Rodriguez, 575 U.S. at 354.

See also Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality opinion) (“The

scope of the detention must be carefully tailored to its underlying

justification.”). “[A]n investigative detention must be temporary and last no
                                         37
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 38 of 55 PageID #: 650




longer than is necessary to effectuate the purpose of the stop. Similarly, the

investigative methods employed should be the least intrusive means reasonably

available to verify or dispel the officer’s suspicion in a short period of time.”

Royer, 460 U.S. at 500. “A seizure that is justified solely by the interest in

issuing a warning ticket to the driver can become unlawful if it is prolonged

beyond the time reasonably required to complete that mission.” Caballes, 543

U.S. at 407. “Authority for the seizure thus ends when tasks tied to the traffic

infraction are—or reasonably should have been—completed.” Rodriguez, 575

U.S. at 354.

      “Beyond determining whether to issue a traffic ticket, an officer’s mission

[during a traffic stop typically] includes . . . checking the driver’s license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Rodriguez,

575 U.S. at 355. See also United States v. Sanchez, 417 F.3d 971, 975 (8th

Cir. 2005) (finding other inquiries incident to a traffic stop may include

“inquiring about the occupants’ destination, route, and purpose” (quotation

omitted)). “When complications arise ‘in carrying out the traffic-related

purposes of the stop, . . . police may reasonably detain a driver for a longer

duration than when a stop is strictly routine.’ ” United States v. Soderman,

983 F.3d 369, 374 (8th Cir. 2020) (quoting United States v. Olivera-Mendez,

484 F.3d 505, 510 (8th Cir. 2007)).

      Absent further reasonable suspicion, an officer may not conduct

unrelated checks that extend the stop beyond the time reasonably required to


                                          38
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 39 of 55 PageID #: 651




complete its original mission. Rodriguez, 575 U.S. at 354-55. Yet, an officer

may lawfully engage in unrelated inquires so long as they do not measurably

extend the duration of the stop. Id. at 355. The Supreme Court in Rodriguez

found that a dog sniff is not an ordinary inquiry incident to a traffic stop and,

“by contrast, is a measure aimed at ‘detect[ing] evidence of ordinary criminal

wrongdoing.” Id. (quoting Indianapolis v. Edmond, 531 U.S. 32, 40-41 (2000)).

“[A] dog sniff is not fairly characterized as part of the officer’s traffic mission.”

Rodriguez, 575 U.S. at 356.

      The government argues the traffic stop was not unlawfully prolonged

because the unrelated inquiries the officers engaged in did not measurably

extend the duration of the stop beyond the time required for the window tint

warning and the citation for driving without a license. In support thereof, the

government recites an incomplete timeline of events: “At 14:45 minutes into the

stop, the tint measure was determined. At 21:35 minutes, Officer Westrum

and the K-9 arrived on scene. At 28:55 minutes, the ticketing/warning process

was completed by Officer Stevens.” Docket. No. 26 at p. 11. The government

renewed this argument at the suppression hearing. See Docket No. 30 at

p. 130.

      The government’s argument relies on a fatally narrow interpretation of

the rule announced in Rodriguez: that unrelated inquiries are permissible so

long as they occur before the officer actually issues the citation or ticket.

Instead, the rule is that “[a]uthority for the seizure . . . ends when tasks tied to

the traffic infraction are—or reasonably should have been—completed.”


                                          39
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 40 of 55 PageID #: 652




Rodriguez, 575 U.S. at 354 (emphasis added). Accordingly, Rodriguez would

require that all unrelated inquiries, including the dog sniff, occur before the

time reasonably required for Officer Stevens to complete the driver’s license

citation and window tint warning.

      “If an officer can complete traffic-based inquiries expeditiously, then that

is the amount of ‘time reasonably required to complete [the stop’s] mission.’ ”

Rodriguez, 575 U.S. at 357 (quoting Caballes, 543 U.S. at 407). As the

Supreme Court held in Caballes and reaffirmed in Rodriguez, “a traffic stop

‘prolonged beyond’ that point is ‘unlawful.’ ” Rodriguez, 575 U.S. at 357

(quoting Caballes, 543 U.S. at 407). “The critical question, then, is not whether

the dog sniff occurs before or after the officer issues a ticket, . . ., but whether

conducting the sniff prolongs—i.e., adds time to—the stop.” Rodriguez, 575

U.S. at 357 (quotation and citation omitted). Accordingly, the question

properly before the court is whether police could have completed the traffic-

related inquiries expeditiously and, if so, whether the traffic stop exceeded the

amount of time reasonably required to complete them.

      The citation and warning, however, were not the only activities incident

to the mission of the traffic stop. Officer Stevens’ discovery that Mr. Johnson

was effectively driving without a license justifiably extended the lawful scope of

the traffic stop because of Mr. Johnson’s legal inability to remove the Pontiac

from the scene and the consequential need for a licensed driver or tow truck to

do so. See Soderman, 983 F.3d at 374 (citing United States v. Ovando-Garzo,

752 F.3d 1161, 1164 (8th Cir. 2014)).


                                         40
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 41 of 55 PageID #: 653




      The Eighth Circuit’s recent holding in United States v. Soderman, 983

F.3d 369 (8th Cir. 2020), requires this finding. In Soderman, a motorist was

pulled over for speeding on an interstate in Iowa while traveling from Colorado

to Minnesota to visit his father and stepmother. Id. at 372. While completing a

records check incident to the stop, the Iowa State Trooper who stopped

Soderman discovered that his driver’s license had been suspended. Id. at

372-73. The trooper also believed he had observed indicia of drug trafficking

and requested the support of a drug interdiction officer. Id. at 373. Soderman

called a tow truck to pick up his vehicle because he could not lawfully drive it

with a suspended license. Id.

      The drug interdiction officer arrived before the tow truck. She

concluded, based upon her observations of Soderman, what was visible in the

vehicle’s passenger compartment, and information she received in a phone

conversation with Soderman’s father 8 that she had probable cause to believe

there was drug paraphernalia in the car. Id. The officer seized the vehicle and

called a second tow truck. Id. The trooper issued Soderman tickets for

speeding and driving with a suspended license. Id. The tow truck Soderman




8Because Soderman was confused about their exact location on the interstate,
he handed the officer his phone so she could give Soderman’s father directions.
During her conversation with Soderman’s father, the officer asked several
questions about Soderman’s history of drug trafficking and his plans to visit
them in Minnesota. Soderman’s father told the officer Soderman had been
involved in trafficking in the past and that he did not know Soderman was
presently on his way to Minnesota for a visit. Soderman, 983 F.3d at 373.

                                       41
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 42 of 55 PageID #: 654




requested arrived, and the drug interdiction officer told the tow truck driver she

would be using the services of a different company. The tow truck left. Id.

      Shortly thereafter, and 75 minutes after the traffic stop began, Soderman

walked away from the scene, leaving his vehicle with the trooper and the drug

interdiction officer. Id. The second tow truck arrived, and it delivered

Soderman’s vehicle to the impound lot. Id. The drug interdiction officer

obtained a warrant 9 to search the vehicle. Id. During the search, the officer

discovered drugs and contraband. Id. Thereafter, Soderman moved to

suppress the evidence obtained from his vehicle and statements he made

during the traffic stop. Id. The district court denied the motion to suppress,

and Soderman appealed that denial. Id.

      On review, the Eighth Circuit first considered Soderman’s argument that

the initially valid traffic stop was unlawfully extended in violation of Rodriguez.

Id. at 374. Soderman argued the trooper extended the traffic stop beyond the

time reasonably required to complete its mission, thereby giving the drug

interdiction officer time to arrive, develop probable cause, and seize the vehicle.

Id. The Eighth Circuit held that the trooper did not unreasonably prolong the

detention of Soderman because the discovery that Soderman was driving on a

suspended license created a complication that justifiably extended the lawful

scope of the traffic stop. Id. The Eighth Circuit rejected Soderman’s argument



9The officer mistakenly submitted only an application and affidavit for a search
warrant without submitting the warrant itself. Soderman, 983 F.3d at 373.
The validity of that warrant, however, does not bear on the applicability of
Soderman to this case.
                                        42
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 43 of 55 PageID #: 655




on this basis, finding the trooper did not unlawfully prolong the traffic stop

because the scope of the stop expanded once it was ascertained a licensed

driver or tow truck would need to remove the vehicle from the roadway. Id.

      Likewise here, the scope of Officer Stevens’ initial traffic stop of

Mr. Johnson was expanded once he ascertained that Mr. Johnson would not be

able to remove the vehicle from the scene and that a licensed driver or a tow

truck would need to remove the vehicle. Thus, the time reasonably required to

complete the traffic stop includes not only the time required to issue the

window tint warning and the driver’s license citation, but also the time

reasonably required for someone else to arrive on scene to remove the Pontiac.

See Soderman, 983 F.3d at 374 (“When complications arise in carrying out the

traffic-related purposes of the stop, . . . police may reasonably detain a driver

for a longer duration than when a stop is strictly routine.” (quotation omitted)).

If Officer Westrum and Robi’s dog sniff occurred within the time reasonably

required for someone else to arrive to pick up the Pontiac, the detention was

not unlawfully prolonged. See Rodriguez, 575 U.S. at 355 (an officer may

lawfully engage in inquiries unrelated to the stop’s mission so long as they do

not measurably extend the duration of the stop); Soderman, 983 F.3d at 374.

      Here, Officer Westrum’s development of probable cause based upon

Robi’s positive indication occurred within the time reasonably required for

someone to arrive and lawfully drive the Pontiac away. Although he did not

come to pick up the vehicle, Mr. Johnson’s grandfather came to the scene to

pick up Mr. Johnson’s dog. Under Soderman, the arrival of Mr. Johnson’s


                                        43
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 44 of 55 PageID #: 656




grandfather marks the extent of time reasonably required for someone to come

pick up the Pontiac. Because Officer Westrum developed probable cause to

believe there were drugs in the Pontiac’s trunk before Mr. Johnson’s

grandfather arrived, the dog sniff, an activity unrelated to the mission of the

traffic stop, did not extend the duration of the stop. Therefore, the stop was

not prolonged and did not violate Rodriguez.

      Mr. Johnson cites United States v. Barrera, No. 20-CR-10010, 2020 WL

6268395 (D.S.D. Oct. 9, 2020), and United States v. Peralez, 526 F.3d 1115,

1120 (8th Cir. 2008), in support of his position that Officer Stevens

unconstitutionally prolonged the traffic stop beyond the time reasonably

required to complete its purpose. But, just as the Eighth Circuit in Soderman

distinguished those facts from Peralez, so too are Peralez and Barrera

distinguishable here. In Peralez and Barrera, police prolonged the detentions

of the defendants to ask unrelated drug interdiction questions or wait for

another officer to arrive on scene. Here, unlike in Peralez and Barrera, where

there were no issues with the drivers’ legal ability to drive away, the detention

was not prolonged because the scope of the stop of Mr. Johnson expanded once

Officer Stevens determined Mr. Johnson could not lawfully drive the

Pontiac away.

      The court concludes no Fourth Amendment violation occurred because

the traffic stop of Mr. Johnson was not unlawfully prolonged beyond the time

reasonably required to attend to the inquiries incident to the traffic stop—

including ensuring the Pontiac could be lawfully removed from the scene.


                                        44
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 45 of 55 PageID #: 657




Officer Westrum’s development of probable cause occurred within this time,

and therefore the warrantless search of the Pontiac’s trunk was supported by

valid probable cause. 10 Accordingly, the evidence obtained from the Pontiac

should not be suppressed.

B.    Whether Mr. Johnson’s Statements to Detective Christensen After
      Being Arrested Violated Miranda and Should Be Suppressed

      Mr. Johnson asserts statements he made to Detective Christensen after

being arrested violated Miranda and should be suppressed. “[A]n individual

must be advised of the right to be free from compulsory self-incrimination, and

the right to the assistance of an attorney, any time a person is taken into

custody for questioning.” United States v. Griffin, 922 F.2d 1343, 1347 (8th

Cir. 1990) (citing Miranda v. Arizona, 384 U.S. 436, 444 (1966)). Accordingly, a

Miranda warning is required prior to law enforcement questioning an individual

whenever the individual is in custody and is being interrogated. United States

v. Flores-Sandoval, 474 F.3d 1142, 1146 (8th Cir. 2007).

      Some courts have placed the burden of proving that the defendant was

not in custody at the time of the interrogation on the government. See United

States v. Charbonneau, 979 F. Supp. 1177, 1181 (S.D. Ohio 1997). Other

courts have placed the initial burden on the defendant to prove that he was “in

custody,” with the burden of proof shifting to the government to prove a



10The warrantless search of the car, supported by probable cause as a result of
the drug dog’s alert, falls under the automobile exception to the warrant
requirement under the Fourth Amendment. See Pennsylvania v. Labron, 518
U.S. 938, 940 (1996) (per curiam); United States v. Caves, 890 F.2d 87, 89 (8th
Cir. 1989).
                                       45
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 46 of 55 PageID #: 658




voluntary waiver only after the defendant has sustained his initial burden. See

United States v. Moore, 104 F.3d 377, 392 (D.C. Cir. 1997) (Silberman, J.,

concurring) (“[I]t is the appellant’s burden to establish factually that he was in

custody as a pre-condition to an argument that the Constitution protects his

silence[.]”). The Eighth Circuit appears not to have addressed this issue yet,

although some district courts within the circuit have. See, e.g., United States

v. Morriss, No. 06-6010-01-CR-SJ-SOW, 2006 WL 3519344, at *12 (W.D. Mo.

Dec. 6, 2006) (placing initial burden on defendant and citing to extra-circuit

cases for authority). For purposes of this report and recommendation, the

court has placed the burden of proving that Mr. Johnson’s statements were not

the subject of custodial interrogation on the government. See United States v.

McCarty, No. CR. 08-50035, 2008 WL 11404530, at *5 (D.S.D. Aug. 25, 2008)

(placing burden on government to show defendant’s statements were not the

subject of custodial interrogation), report and recommendation adopted as

modified, 2008 WL 11404531 (D.S.D. Oct. 7, 2008), aff’d, 612 F.3d 1020 (8th

Cir. 2010).

      A suspect is considered to be “in custody” either upon his or her formal

arrest or “under any other circumstances where the suspect is deprived of his”

or her “freedom of action in any significant way.” Griffin, 922 F.2d at 1347

(citing Berkemer, 468 U.S. at 429).

      The government does not dispute Mr. Johnson’s assertion that he was in

custody when he was arrested, put in handcuffs, and placed in the back of

Officer Stevens’ patrol vehicle. Accordingly, the court focuses only on whether


                                        46
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 47 of 55 PageID #: 659




the questions Detective Christensen asked Mr. Johnson amounted to

interrogation. If the questions amounted to an interrogation, Mr. Johnson’s

responses should be suppressed because he had not been Mirandized before

Detective Christensen asked them.

      Interrogation includes direct questioning or any practice reasonably

likely to evoke an incriminating response from a suspect. See Rhode Island v.

Innis, 446 U.S. 291, 301 (1980); see also United States v. Head, 407 F.3d 925,

927 (8th Cir. 2005) (“Interrogation includes not only express questioning by law

enforcement officers, but also words or actions that officers should know are

reasonably likely to elicit an incriminating response from a suspect.”). The

“words or actions” of the police must be outside the scope of words and actions

that normally accompany the arrest and taking into custody of a defendant.

United States v. Wipf, 397 F.3d 677, 685 (8th Cir. 2005) (citing Innis, 446 U.S.

at 301).

      The government asserts Mr. Johnson’s statements to Detective

Christensen are not subject to suppression for violating Miranda because they

either contained biographical information, were a statement identifying a

dangerous item, or because the government would stipulate to use them for

impeachment purposes only.

      “[I]t is well-settled that routine biographical data is exempted from

Miranda’s coverage,” “even if the information turns out to be incriminating.”

United States v. Brown, 101 F.3d 1272, 1274 (8th Cir. 1996) (quotation

omitted). This category may include questions about a person’s employment,


                                       47
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 48 of 55 PageID #: 660




family ties, length of residence in the community, and records concerning

appearances at court proceedings. United States v. McLaughlin, 777 F.2d 388,

391-92 (8th Cir. 1985).

      Here, there were several questions Detective Christensen asked

Mr. Johnson that were biographical in nature. Detective Christensen asked

Mr. Johnson, for example, about his criminal history, his age, and his brother’s

age. These questions for biographical information, even biographical

information about Mr. Johnson’s brother, were not interrogation under

Miranda. This is because interrogation for Miranda purposes refers to

questioning or conduct that the government officer should know is reasonably

likely to elicit an incriminating response from the suspect. Innis, 446 U.S. at

301. The questions seeking biographical information about Mr. Johnson’s age,

his brother’s age, and his criminal history were not reasonably likely to elicit an

incriminating response, and they were therefore not interrogation under

Miranda.

      Next, the government asserts the questions related to the smoking

instrument are excepted from Miranda because Detective Christensen asked

them in the interest of public safety. When the “need for answers to questions

in a situation posing a threat to the public safety outweighs the need for the

prophylactic rule protecting the Fifth Amendment’s privilege against self-

incrimination,” un-Mirandized statements may be admitted. New York v.

Quarles, 467 U.S. 649, 657 (1984); see also United States v. Thompson, 976

F.3d 815, 824 (8th Cir. 2020). In this context, protection of the public safety


                                        48
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 49 of 55 PageID #: 661




includes protection of the police officers themselves. Quarles, 467 U.S. at 658

n.7, 659. This “exception applies when ‘police officers ask questions

reasonably prompted by a concern for the public safety.’ . . . It does not apply

to ‘questions designed solely to elicit testimonial evidence from a suspect.”

United States v. Liddell, 517 F.3d 1007, 1009 (8th Cir. 2008) (quoting Quarles,

467 U.S. at 656, 659). The Eighth Circuit has recognized that the risk of police

officers being injured by the mishandling of unknown drug paraphernalia can

provide a sufficient public safety basis to ask a suspect who has been arrested

and secured about the presence of contraband in a car that officers are going

to search. Liddell, 517 F.3d 1009-10.

      In United States v. Noonan, 745 F.3d 934 (8th Cir. 2014), the Eighth

Circuit affirmed the applicability of the public-safety exception to Miranda in

the context of concern over the dangers posed by the manufacture of

methamphetamine. Id. at 937-38. In Noonan, a police officer pulled the

defendant over on suspicion of driving while intoxicated and learned, when

checking Noonan’s license, that Noonan had an active arrest warrant for the

manufacture of methamphetamine. Id. at 935. The officer placed Noonan

under arrest and put him in the back of the patrol car. Id. at 936. The officer

stated his intention to search and move Noonan’s vehicle, which was parked

close to a nearby trailer park driveway, at which point Noonan told the officer

that someone else had left something in his car. Id. The officer asked Noonan

if there was meth in the car, what was in the car, if whatever was in the car




                                        49
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 50 of 55 PageID #: 662




would hurt him, and if the item in the car was a one-pot cooking apparatus.

Id. at 936-37.

      Noonan moved the district court to suppress his responses to these

questions as violative of Miranda. The district court denied suppression on the

basis that these questions fit into the public-safety exception to Miranda. Id.

at 937. The Eighth Circuit, on review, agreed. The Eighth Circuit looked to the

officer’s testimony at the suppression hearing, where the officer testified that

he knew Noonan to be a methamphetamine cook and believed there was a

reasonable probability that there might be a methamphetamine cooking

apparatus in the car. Id. at 938. Due to the volatility of a methamphetamine

lab, the officer stated that he did not want to be exposed to any kind of

chemical that would hurt him. Id. The Eighth Circuit found that the officer’s

question about whether there was a one pot in the car “evidenced a justifiable

concern about the dangers surrounding the manufacture of

methamphetamine, an ‘inherently dangerous activity that creates substantial

risks to public health and safety.’ ” Id. (quoting United States v, Ellefson, 419

F.3d 859, 866 n.4 (8th Cir. 2005).

      Here, Officer Westrum testified that he believed the item to be a one-pot

methamphetamine cooking apparatus. Although Detective Christensen told

the other officers he thought the device was just a homemade smoking utensil

before he asked Mr. Johnson what the smoking utensil was, Detective

Christensen testified that he had not seen anything like it before and

“sometimes you can only guess what things are.” See Docket No. 30 at


                                        50
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 51 of 55 PageID #: 663




p. 122-23. Detective Christensen also testified that he asked Mr. Johnson

what the item was because he wanted to make sure there was not anything

hazardous in the car which could harm the officers who were searching the

trunk at that time: “I hadn’t seen anything quite like it before. To make sure

that there wasn’t some kind of attempt to cook meth. And as they got digging

in, there’s hazardous items that they could have come across. So I wanted just

to ask him for their safety.” See Docket No. 30 at p. 117. The reasonableness

of the officers’ belief that there were dangerous items related to the

manufacture of methamphetamine in the trunk was further supported by the

presence of butane.

      While the record clearly shows Detective Christensen suspected the item

to be merely a smoking utensil before he spoke with Mr. Johnson, he testified

that he had never seen anything quite like this item before and therefore

wanted to make certain it was not a cooking apparatus in the interest of the

safety of the officers searching the trunk. Considering the hazards posed by

the manufacture of methamphetamine as recognized in Noonan, Detective

Christensen’s impression about the item’s safety does not disqualify his

question from the public-safety exception to Miranda.

      Moreover, the standard for the public safety exception under Quarles and

Liddell is not so exacting as to require police to have no pre-formed belief about

an item’s safety. Instead, questions from police need only be “reasonably

prompted by a concern for the public safety” to fall under this exception.

Liddell, 517 F.3d at 1009 (quoting Quarles, 467 U.S. at 656). Based upon his


                                        51
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 52 of 55 PageID #: 664




hearing testimony, the hazards presented by the manufacture of

methamphetamine, and the presence of a fuel cannister in the trunk, Detective

Christensen’s question asking Mr. Johnson what the item was was reasonably

prompted by a concern for officer safety, and it therefore falls under the public

safety exception to Miranda.

      Lastly, Mr. Johnson seeks the suppression of the other statements he

made in response to Detective Christensen’s pre-Miranda questioning. The

government asserts these statements need not be suppressed based upon the

government’s representation that it would not use these statements except for

impeachment. The court declines the government’s invitation to leave resolving

this Miranda issue to the parties. Under Miranda, statements Mr. Johnson

made in response to custodial interrogation before he was Mirandized may not

be used as evidence against him. The court finds that the statements

Mr. Johnson made after Detective Christensen asked him where the

methamphetamine came from were in response to interrogation because

Detective Christensen’s questions were reasonably calculated to elicit

incriminating responses. Therefore, as to Mr. Johnson’s statements in

response to Detective Christensen’s questions about the source of the

methamphetamine, the court recommends granting Mr. Johnson’s motion

to suppress.

C.    Whether Evidence Obtained from the Search of Mr. Johnson’s
      Apartment Should Be Suppressed as Fruit of the Poisonous Tree

      The Fourth Amendment permits the government and its agents to enter a

person’s house against their will and seize their property as evidence against
                                       52
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 53 of 55 PageID #: 665




them, but only with a “[w]arrant based upon probable cause, supported by

Oath or affirmation . . . .” U.S. Const. amend. IV. However, the Fourth

Amendment prohibits the government from gaining any advantage through

illegally obtained evidence.

      “The exclusionary rule ‘reaches not only primary evidence obtained as a

result of an illegal search or seizure . . . but also evidence later discovered and

found to be derivative of an illegality or fruit of the poisonous tree.” United

States v. Swope, 542 F.3d 609, 613 (8th Cir. 2008) (quoting Segura v. United

States, 468 U.S. 796, 804 (1984)).

      Here, the search of the trunk of the Pontiac did not violate Mr. Johnson’s

Fourth Amendment rights. Therefore, the resulting evidence was obtained

legally, and it legally supported the application for a search warrant for

Mr. Johnson’s apartment. The affidavit in support of the search warrant

provided probable cause for the apartment search. Mr. Johnson makes no

argument that the affidavit in support of the search warrant otherwise lacked

probable cause—he only argues that it lacked probable cause once evidence

obtained at the traffic stop is subtracted. Consequently, the court recommends

denying Mr. Johnson’s motion to suppress the evidence obtained in the search

of his apartment on the basis that the warrant was obtained based upon

probable cause developed after an illegal search of the Pontiac.

                                  CONCLUSION

      Based on the foregoing facts, law, and analysis, this magistrate judge

respectfully recommends that defendant Alex Olin Johnson’s motion to


                                        53
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 54 of 55 PageID #: 666




suppress [Docket No. 20] be DENIED IN PART AND GRANTED IN PART as

follows:

      1.    defendant’s motion to suppress as to the evidence obtained from

      the search of the Pontiac be DENIED;

      2.    defendant’s motion to suppress the statements made to Detective

      Christensen be GRANTED as to statements made in response to direct

      questions about the methamphetamine;

      3.    defendant’s motion to suppress the statements made in response

      to questions seeking biographical information and about the smoking

      utensil be DENIED; and

      4.    that defendant’s motion to suppress the evidence obtained in the

      warrant search of his apartment as fruit of the poisonous tree be

      DENIED.




                                      54
Case 4:20-cr-40109-KES Document 42 Filed 03/19/21 Page 55 of 55 PageID #: 667




                              NOTICE TO PARTIES

      The parties have fourteen (14) days after service of this report and

recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1),

unless an extension of time for good cause is obtained. Failure to file timely

objections will result in the waiver of the right to appeal questions of fact.

Objections must be timely and specific in order to require de novo review by the

district court. Thompson v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black,

781 F.2d 665 (8th Cir. 1986).

      DATED March 16, 2021.

                                       BY THE COURT:



                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                        55
